Citation Nr: 0315777	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Huntington, West 
Virginia. 

In March 2003 the veteran presented testimony at a video-
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

In March 2003, the veteran also brought forth a claim seeking 
entitlement to service connection for tinnitus and bilateral 
hearing loss.  These matters are referred to the RO for 
appropriate action.


REMAND

Following the veteran's March 2003 hearing, the veteran 
submitted additional medical evidence to the Board.  He has 
not waived his right to have this evidence initially 
considered by the RO.

The veteran has testified that a heart murmur was in fact 
detected while he was in service, although such a finding is 
not reflected in his service medical records.  According to 
the veteran, the presence of a heart murmur was again 
detected in 1969, within a year of his discharge from active 
military service in 1968.  The veteran specifically indicated 
that in 1969 he underwent a surgical procedure for a hiatel 
hernia at the University of Kentucky Medical Center and was 
found to have a hurt murmur.  

Presently, the veteran's medical records from the referenced 
1969 surgery, which might be pertinent to the claim, have not 
been obtained.  As such, further development is in order to 
obtain all available records of pertinent treatment and 
evaluation from the University of Kentucky Medical Center.  

The Board is also of the opinion that another VA examination 
is required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his present claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain all available 
records pertaining to the veteran's 
treatment in 1969 at the University of 
Kentucky Medical Center.  

2.  If the veteran requests assistance 
in obtaining any other records 
pertaining to post-service treatment or 
evaluation of him for any heart 
disorder, the RO should provide any 
indicated assistance.

3.  When all indicated record 
development has been completed, the 
veteran should be scheduled for an 
examination by a cardiologist to the 
nature, extent, and etiology of his 
heart disability.  Please send the 
claims folder to the VA examiner for 
review.  Request that the examination 
include all indicated studies and tests 
deemed appropriate.  Advise the 
examiner that all clinical findings 
should be reported in detail.  Based on 
the results of the examination and 
after reviewing  the claims folder, the 
examiner should answer the following 
questions with respect to each 
currently present heart disorder:

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, is it at least as 
likely as not that the disorder 
increased in severity during the 
veteran's military service and if so 
was the service increase clearly and 
unmistakably due to natural 
progress?

With respect to any currently 
present heart disorder which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disorder was manifested within one 
year of the veteran's discharge from 
service?  If the examiner responds 
affirmatively to this question, he 
or she should identify the 
manifestations present within one 
year of the veteran's discharge from 
service.

In addition, with respect to any 
currently present heart disorder 
which the examiner believes was not 
present during military service, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for each 
opinion expressed must also be 
provided.

4.  The RO should then undertake any 
other indicated development and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of the claim.  The veteran need take no action until 
he is otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


